Case 1:20-cv-03399-RM-NRN Document 1-1 Filed 11/16/20 USDC Colorado Page 1 of 3



  From: Superior Elementary School ariane.streeter@bvsd.org
Subject: Important Information from the Principal
   Date: November 16, 2018 at 1:18 PM
     To:


       Dear Superior Elementary Families,
       I want to thank all of our Superior Elementary families for compassionately coming
       together when our community was shaken by the Lockdown on Nov. 2nd. As the
       events unfolded, we all experienced an increased and heightened awareness for
       the safety of our children. SES parents and staff individually and collectively put the
       emotional and physical well-being of all children first. Over the last two weeks, we
       have been working hard to provide students with the assurance of a safe and
       secure environment. Thank you parents for reinforcing that school is a safe
       environment, that we are here to learn and that it’s important for our school
       conversations and work to reflect a safe learning environment.

       This event caused SES and BVSD Security to look closely at our building security
       procedures to ensure that our practices are safe for all students. One of the areas
       that we identified to improve immediately is to screen unknown visitors to the
       building more thoroughly before allowing them entrance to the building. If someone
       other than a parent picks up a student, they are required to identify themselves,
       which may include showing ID and/or providing personally identifying information. If
       they are unable to provide such information, they will not be allowed to enter the
       building.



       We are all in this partnership of raising, educating and keeping our children safe
       and I want to thank you for your continued support. All of our staff here at SES
       share a deep caring and concern for the well-being of our children.


       Our Bike Drive, Coat Drive and Food Drive have once again been a big success! I
       want to thank all of our families that donated items. Every year the generosity of
       Superior Elementary families supports hundreds of others who are less fortunate
       during the holiday season. Thank you so much for giving to others!!


       SAVE THE DATE!

       Musical Performance Coming to Superior Elementary! Friday, November 30th

       Raven's True Self is an original play written by one of the parents in Phoenix,
       Colorado's Transgender Community Choir. It is about a transgender raven in a
       community of animals and the importance of friendship and being seen for who you
       are on the inside, rather than what you look like on the outside. The play is
       interactive and kids and parents are invited to sing along and participate in the
       story.
Case 1:20-cv-03399-RM-NRN Document 1-1 Filed 11/16/20 USDC Colorado Page 2 of 3




    Phoenix, Colorado's Transgender Community Choir is a collaborative
    intergenerational arts collective founded in 2015 and based in Broomfield, with
    singers from all over the Front Range. Not exactly a traditional chorus, Phoenix is
    more of a safe space to take risks of self-exploration around gender and identity,
    creativity and voice, and leadership and community building. Although many of its
    members are trans-identified, the choir is home for anyone who does not fit neatly
    into the gender binary, as well as all those touched by trans issues, including
    parents, partners, friends and allies. Phoenix performs frequently at community
    events, often material composed by choir members, and has taken its original play,
    Raven's True Self, to various elementary schools in the Boulder Valley School
    District.


    Superior Elementary is excited to welcome the Phoenix Choir to perform “Raven’s
    True Self” on Friday, November 30th.

                           Here’s what you need to know:
    Who is invited: All Kindergarten thru 5th grade students and their families!

    When: Friday, November 30th

            · 10-10:30 Performance for AM Kinder, 1st and 2nd grades and their
            families
            · 1:00-1:30 Performance for PM Kinder, 3rd, 4th and 5th grades and their
            families


    Where: Superior Elementary Gym

    Here at Superior Elementary our students show Rock And Roll Behaviors
    ~ Respect, Acceptance and Responsibility. Respect is our way of treating each
    other or thinking about something or someone. Our students show respect by being
    polite and kind to everyone. Acceptance is having a right to one’s own feelings,
    thoughts and opinions. When we accept people for who they are, we let go of our
    desire to change them. Responsibility means being able to consciously make
    decisions, conduct behaviors that seek to improve oneself and/or help others. Most
    importantly, a responsible person accepts the consequences of his or her own
    actions and decisions. These are our Positive Behaviors that we continuously focus
    on and praise our students for showing each and every day!
    Here are videos that teachers will show prior to the performance

    He, She, They - What is Gender (3:27) appropriate for kinder - 5th grade
    No More Gender Roles (5:55) appropriate for 2nd - 5th grade
Case 1:20-cv-03399-RM-NRN Document 1-1 Filed 11/16/20 USDC Colorado Page 3 of 3


    No More Gender Roles (5:55) appropriate for 2nd - 5th grade

    Expressing Myself. My Way (3:36) appropriate for kinder - 5th grade



    All of our staff here at Superior Elementary wish all of you a wonderful Thanksgiving
    Break!



    Enjoy your time with your family and friends!



    Sincerely,

    Jenn Bedford


    Boulder Valley School District (BVSD) would like to continue connecting with you via email. To set preferences for which types of messages are sent to your email
    address, activate your free InfoCenter account. If you prefer to stop receiving emails from BVSD, follow this link and confirm: Unsubscribe. Please note that if you
    unsubscribe, your email address will be placed on the “blocked list” for the remainder of the current school year and will no longer receive BVSD school or district
    emails that are distributed through our SchoolMessenger service.

    SchoolMessenger is a notification service used by the nation's leading school systems to connect with parents, students and staff through voice, SMS text, email, and
    social media.
